OPINION. Cockrill, C. J. It sufficiently appears from the petition in this case that Lee county raised, by a tax levied for that purpose, a fund for the part payment of its indebtedness to the counties from which the territory was carved out for the purpose of its creation; and that $6,500 of the fund so raised has been apportioned, by the Lee county court, to Phillips, as one of the parent counties, for its proportion of the debt due to it. It is apparent that it was not within the power of the treasurer to divert this money from the purpose for which it was raised and subsequently apportioned by the court. Article 11, section 16, Constitution, provides that “ no moneys arising from a tax levied for one purpose shall be used for any other purpose.” If it is true, as appears from the petition, that the county court had apportioned to the several counties the amounts to be paid to them respectively out of the fund, this was a judicial appropriation of the several amounts to the counties named, and a sufficient compliance with the statute requiring an order of court authorizing the treasurer to pay out the money in his hands. Mansfield’s Digest, sec. 11¡,10. No additional order by the county court, as the judgment of the circuit court in tjiis proceeding commands, was necessary, but Lee county is not prejudiced by this, and the judgment should not be reversed for that reason. The amount held by the treasurer of Lee county is sufficient to pay only a small part of the debt due from Lee to Phillips, and the* question of the effect of a tender by the former county to the latter of the bonds or other evidence of the latter’s indebtedness to third parties in payment of the debt due by Lee to Phillips, is not legitimately presented by the record. The facts set forth, being admitted by the demurrer, it is-the plain legal duty of the treasurer of Lee county to pay to Phillips the money raised for its benefit and apportioned to its use by the Lee county court, and the judgment of the. circuit court is affirmed.